Bleckley, Chief Justice.
This was a second application for an injunction. The first had been refused too long to bring it to this court. When the second was made, it was upon an amendment to the bill which simply alleged an additional fact; that is, that one of the complainants had not been served personally with a rule to foreclose a mortgage. That fact was as well known when the first injunction was applied for as when the second was applied for; and we think that the *304judge did not err in failing to vary his decision upon the application by reason of this one additional fact; because it might have been and should have been alleged when the first application was made.
Judgment affirmed.